Title: From John Adams to Boston Patriot, 3 July 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, July 3d, 1810
				
Amsterdam, December 14, 1781—wrote to congress: “The first public body, which has proposed a connection with the United States of America, is the quarter of Oostergo, in the province of Friesland. The proposition is in these words.
Every impartial patriot has a long time perceived, that in the direction of affairs, relative to this war with England, there has been manifested, an inconceivable lukewarmness and sloth: but they discover themselves still more at this moment, by the little inclination, which in general, the regencies of the Belgic provinces testify, to commence a treaty of commerce and friendship with the new republic of the thirteen United States of North America; and to contract engagements, at least during the continuance of this common war, with the crowns of France and Spain. Nevertheless, the necessity of these measures appears clearly since according to our judgments, nothing was more natural, nor more conformable to sound policy, founded upon the law of nature the most precise, than that this republic immediately after the formal declaration of war by the English, (not being yet able to do any thing by military exploits, not being in a state of defence sufficiently respectable, to dare, at sea, to oppose one fleet or squadron to our perfidious enemy) should have commenced by acknowledging by a public declaration, the Independence of North America. This would have been from that time the greatest step to the humiliation of England, and our own re-establishment; and by this measure, the republic would have proved her firm resolution to act with vigor. Every one of our inhabitants, all Europe who have their eyes fixed upon us, the whole world, expected, with just reason, this measure from the republic. It is true, that before the formal declaration of war by England, one might perhaps have alledged some plausible reasons, to justify in some degree, the backwardness in this great and interesting affair. But as at present Great Britain is no longer our secret but declared enemy, which dissolves all the connections between the two nations; and as it is the duty, not only of all the regencies, but of all the citizens of this republic, to reduce, by all imaginable annoyances, this enemy so unjust to reason, and to force him, if possible, to conclude an honorable peace; why should we hesitate any longer to strike, by this measure so reasonable, the most sensible blow to the common enemy? Will not this delay occasion a suspicion, that we prefer the interest of our enemy to that of our country? North America, so sensibly offended by the refusal of our offer; France and Spain, in the midst of a war supported with activity, must they not regard us as the secret friends and favourers of their and our common enemy? Have they not reason to conclude from it, that our inaction ought to be less attributed to our weakness, than to our affection for England? Will not this opinion destroy all confidence in our nation heretofore so renowned in this respect? And our allies, at this time natural, must they not imagine, that it is better to have in us declared enemies than pretended friends; and shall we not be involved in a ruinous war, which we might have rendered advantageous, if it had been well directed? While on the other hand, it is evident, that by a new connection with the states of North America, by engagements at least during this war, with France and Spain; we shall obtain not only the confidence of these formidable powers, instead of their distrust, but by this means ee shall moreover place our colonies in safety against every insult: we shall have a well grounded hope of recovering, with the aid of the allied powers, our lost possessions, if the English should make themselves masters of them; and our commerce at present neglected and so shamefully pillaged would reassume a new vigour; considering that in such case, as it is manifestly proved by solid reasons, this republic would derive from this commerce the most signal advantages. But since our interest excites us forcibly to act in concert with the enemies of our enemy; since the thirteen United States of North America invite us to it long ago; since France appears inclined to concert her military operations with ours, although this power has infinitely less interest to ally itself with us, whose weakness manifests itself in so palpable a manner, than we are to form an alliance the most respectable in the universe: it is indubitably the duty of every regent to promote it with all his forces, and with all the celerity imaginable. To this effect we have thought it our duty to lay it before your noble mightinesses, in the firm persuasion, that the zeal of your noble mightinesses will be as earnest as ours to concur to the accomplishment of this point, which is for us of the greatest importance; that consequently your noble mightinesses will not delay to co-operate with us, that upon this important object, there be made to their high mightinesses a proposition so vigorous, that it may have the desired success: and that this affair, of an importance beyond all expression for our common country, may be resolved and decided by unanimous suffrages and in preference to every particular interest.”
Mr. Van der Capellen de Marsch was the first individual, who ventured to propose in public, a Treaty with the United States of America, and the quarter of Oostergo, the first public body. This is indeed but a part of one branch of the sovereignty; but these motions will be honored by posterity. The whole republic must follow. It is necessitated to it, by a mechanism, as certain as clock work; but its operations are and will be studiously, zealously slow. It will be a long time before the measure can be completed.”
Amsterdam, December 14, 1781—wrote to his excellency Francis Dana, Esq. at St. Petersburg: “This day was brought to me your kind favor of August 28, the first line I have received from you since we parted. A Line from my dear son, August 21, O.S. which I received three days ago, was the first from him.
The publick news from America, you have before now. It is grand, and I congratulate you upon it with a grateful heart. Our allies have this year adopted a system, which you and I have long prayed for, and have reason to be thankful for its triumphant success.
Soon after my return from Paris, I was seized with a malignant, nervous fever, which well nigh cost me a life: the consequences of it, in weakness, lameness, &c. are not yet gone off. I am better, but still almost incapable of that attention to business which is necessary. Your son Charles sailed with Gillon, put into Corunna, went from thence to Bilboa, and is about sailing in the Cicero, with Major Jackson, for home. Mr. Thaxter has escaped, with a very slight touch of a fever.—So much for the family.
I have lately received from congress, a new commission and instructions to this republic, to propose a triple or quadruple alliance, with the consent and approbation of the French court. This measure pleases me extremely, and nothing could be better timed, but I must beg you to conceal it.
 I have received a new commission for peace in which J. A; B. F.; H. L.; J. J. and T. J. are the ministers. I have received also, a revocation of my commission to make a treaty of commerce with Great Britain. These last novelties, I suppose, would nettle some mens feelings. But I am glad of them. They have removed the cause of envy, I had almost said: but I fear I must retract that, since——— . You know from what quarter this whole system comes. They have been obliged to adopt our systems of war and politics in order to gain influence enough to lessen us. But I will consent upon these terms to be diminished down to the size of a Lilliputian, or of an Animalcule in pepper water.—There is no present prospect of peace or negotiation for it; and I confess I never expect to be called to act, in consequence of any of these commissions about peace, and therefore may be the more indifferent.—When I was at Paris, some articles of the mediating courts were given me, and my sentiments desired, which I gave in detail, in a correspondence which congress has received from me in two different ways; so that they will have no expectations from a congress at Vienna; unless the late Cornwallization should excite them anew. In what light does Nerone Neronior appear by his last speech and by his answers to the addresses of both houses of parliament in consequence of it? Clapping his hands to his hounds and mastiffs to persevere in worrying the innocent, although he knows his animals have nothing to hope for but death.
This evening was brought me your dispatches to congress of 4th and 15th of September with all the papers enclosed, in very good order. I Shall send them by Doctor Dexter, by the way of France, as there is no prospect of any conveyance, for hence, sooner. I am exceedingly pleased with this correspondence and hope that you still harmonized with your noble correspondent. I am afraid he is too right in his conjectures: but I am happy to find that your sentiments upon the articles are the same, which I had expressed in my letters to the comte de Vergennes upon the subject. The articles, however, are not sufficiently explicit. You have before this time seen the answers of France and Spain to the imperial courts. Pray send me copies of them, if you can obtain them. I have been told the substance, but have no copies. I was happy to find France, Spain and America so well agreed in sentiment. I am very glad to find you can make any use of your Ward. I leave to your judgment every thing concerning him. Make him write to me, every week by the post. I am pleased with his observations in his travels, and with his cautious prudence in his letters.
We must be patient, and must humour our allies as much as possible, consistently with our other duties. I see no hopes of your being received any more than myself; but if, without being received, we can gain and communicate information to our constituents, we shall answer a good end. I am at present apparently and I believe really upon good terms with the Duke de la Vauguion; and the miffs at Versailles and Passy seem to be wearing away. Let me entreat you to write me as often as possible. Our country, by all accounts, is in great spirits; paper money quite stopped; every thing conducted in silver; trade flourishing, although many privateers and merchant vessels taken; crops the finest ever known. Great Britain has not lost less than twenty thousand men, in the last twelve months in America. They will not be able to send ten thousand to replace them: but if they could send twenty, they would only give opportunity for more Cornwallizations and Burgoinizations. With every sentiment of affection and esteem, &c,
P.S. To day Mr. S. arrived with your other letters. I shall take the best care and answer soon. I am still more happy to find you still patient and in good spirits. We shall do very well. I think you may expect some good news from me, before long.”
Amsterdam, December 16, 1781—wrote to Dr. Franklin: “I have at last received letters from Mr. Dana. Mr. Sayer arrived in town yesterday, with letters to me and dispatches for congress, which I shall transmit by the best opportunity.—Three days before, I had received a letter which came by sea; but had been almost four months upon the passage.
Mr. Dana appears to be in good spirits. He has communicated himself to the marquis de Verac; and has been very candidly as well as politely treated by that minister. Though he had not communicatedhis mission to the Russian ministry, on the fourth of October, the date of his letter; yet he finds friends in that country, and is in a way to procure important information concerning the politics of all the northern courts. His opinion of Dutch policy is not raised, by his journey to the north. But he speaks with great respect of the Dutch minister at Petersburg, as a Patriot in the only good and true sense and system in these times. He speaks prudently of the prince Potemkin, the compte Panin and the compte D’Osterman. The compte Panin is in the privy council, but has not yet reassumed his office, as chief minister of foreign affairs, although he has returned to court. The court has received the answers of Versailles and Madrid to the articles, and Mr. Dana hopes soon to know the reply of that court. Cannot we obtain a copy of the answer of Versailles?
Is not the last speech of the king of England and his answers to the addresses, especially that of the commons, rather inflammatory? This king’s ministers and governors, some ten or fifteen years ago, used to charge me with making “inflammatory harangues.” I think I have now a right to recriminate upon their master. He seems to be a very Bout-de-feu. But it must be confessed that his ministers manage Holland and some of the northern powers with a great deal of art and address. The Answer of Lord Stormont to Mr. Simolin, accepting the mediation of Russia, between England and Holland, is a master-piece. Its supreme excellence consists in its matchless effrontery, which is certainly not to be imitated by any other court or people under heaven. Such extraordinary things sometimes have an effect directly contrary to what one naturally expect: and therefore it is possible that this may succeed. It will not, however, most certainly, if a certain proposition, which I am instructed to make, should be made in time, as I hope it will.”
Amsterdam, December 18, 1781—wrote to congress: “Having received an invitation to the Hague, in order to have some conversation with some gentlemen in the government, concerning the further steps proper for me to take in the present conjuncture, I had determined to have undertaken the journey to day; but the arrival in town of the Duke de la Vauguion, determined me to postpone it until tomorrow. At noon, to day, his excellency did me the honor of a visit, when a long conversation ensued upon the state of affairs, at my house. His excellency informed me, that upon the communication I had made to him when he was last here, in person, and afterwards by letter of my new commission and instructions, he had written to the compte de Vergennes; had explained to that minister his own sentiments and expected an answer. His own idea is that I should go to the Hague, in some week when there is a president whose sentiments and disposition are favorable; and demand an answer to my former proposition; and afterwards that I should go round to the cities of Holland and apply to the several regencies. He thinks I may now assume an higher tone, which the late Cornwallization will well warrant, &c. I shall however, take care not to advance too fast, so as to be unable to retreat. His advice is to go to the Hague tomorrow, and meet the gentlemen, who wish to see me there; and this I shall do.
I have been very happy hitherto, in preserving an entire good understanding with this minister, and nothing shall ever be wanting on my part to deserve his confidence and esteem.I have transmitted by two opportunities; one by captain Trowbridge from hence, another by Dr. Dexter, by the way of France, dispatches from Mr. Dana, at Petersburg, by which congress will perceive that material advantages will arise from that gentleman’s residence in that place whether he soon communicates his mission to that court or not.
The English papers, which I forward by this opportunity, will inform congress of the state of things and parties in England. The ministry talk of a new system. Perhaps they may attempt Rhode-Island once more, in exchange for Charleston, and try their skill at intercepting our trade.
This conference with the French Ambassador convinced me, that he was either well read in the negotiations of D’Avaux or that he had been counselled by the Dutch patriots—my friends: perhaps both.”
Amsterdam, December 24, 1781—wrote to Messrs. De Neufville and Son: “I have received your favours of the 21st and 23d, and have now to inform you, that Mr. Barclay, consul general of the United States is arrived in town; and his commercial knowledge, as well as the nature of his office, make it proper, that I should relinquish to him, as I do, all the care that I might before have had of the continental goods, as Dr. Franklin has done. He will endeavor to finish this business with the utmost dispatch.
I think, however, that the United States have great reason to complain of the rejection of a proposal so reasonable, as that of an arbitration. Mr. Barclay’s first object will be, I presume, to get possession of the goods. Before the goods are delivered to him, it will be impossible for me to make any representations to Passy.
You have never yet stated what was the first cost of the vessels. I beg that the accounts may be made up immediately, that we may know how many guilders are demanded of us.”
				The Hague, December, 1781—wrote to the ambassador of France: “It has been insinuated to me, that the Spanish ambassador (the marquis de Lliano) has instructions from his court, to enter into negotiation with their high mightinesses concerning an alliance between Spain and the republic. If this fact has come to your excellency’s knowledge, and there is no inconvenience nor impropriety in communicating it to me, I should be very much obliged to you for the information; not merely from curiosity, but for my government in the steps I may have to take.By my late instructions, of which your excellency has a copy, I am to inform myself concerning the progress of American negotiations at the court of Spain: and if an alliance shall have been entered into between his Catholic Majesty and the United States to invite his catholic majesty into the alliance proposed between France, their high mightinesses and the congress; if no such alliance shall have been formed, to receive his catholic majesty, should he manifest a disposition to become a party.Congress have wisely enjoined it upon me to confer in the most confidential manner with your excellency; and I have made it a law to myself to take no material step in this negotiation, without your approbation; but my instructions seem to make it necessary to take some measures at least to sound the disposition of the Spanish ambassador. I would therefore beg leave to propose to your consideration and to request your opinion, whether you think it adviseable for me to do myself the honor of making a visit to the Spanish ambassador, and communicating to him the substance of my instruction, as far as it relates to the court of Madrid; or whether it would be better to communicate it, by letter; or whether your excellency will be so good as to take upon yourself this communication and inform me of the result of it.I am advised here to wait on the president of their high mightinesses as soon as possible, and demand a categorical answer to my former proposition; and then to wait on the grand pensionary, and Mr. Secretary Fagel; and in turn upon the pensionaries of all the cities of Holland, to inform them of the demand made to the president. But I submit it to your consideration, whether it will not be expedient to communicate the project of a triple or quadruple alliance, to some confidential members of the states, as to the pensionaries of Dort, Haerlem and Amsterdam for example; with permission to them to communicate it where they shall think it necessary:in order to give more weight to my demand.The court of Great Britain are manifestly availing themselves of the mediation of Russia in order to amuse this republic; and restrain it from exerting itself in the war, and forming connections with the other belligerent powers; without intending to make peace with her; upon any conditions which would not be ruinous to her. It is therefore of the last importance to Holland, as well as of much consequence to the other belligerent powers; to draw her out of the snare, which one should think might now easily be done, by a proposition of a triple or quadruple alliance.Tomorrow morning, at ten, I propose to do myself the honor of waiting on your excellency, if that hour is agreeable; in order to avail myself more particularly of your sentiments upon these points. In the mean time I have the honor to be, with the most perfect respect and consideration, &c.”The Hague, 20th Dec. 1781.Translation.I have received, sir, the letter which you have done me the honor to write me, and shall be very glad (tres impresse) to have that of conferring with you, upon the different points which it contains. And I will expect you, tomorrow morning at ten, as you desire. Receive, sir, fresh assurance of those inviolable sentiments, of a consideration the most distinguished, with which I have the honor to be your most humble and most obedient servant,The Duke De La Vauguion.Mr. Adams, Minister Plenipotentiary of the United States.Amsterdam, December 25, 1781—wrote to congress: “On the 18th of September, Lord Stormont delivered to the Baron de Nolken, envoy of Sweden, the following notification of the refusal of the mediation of the court of Stockholm, and the acceptance of that of Russia.The conservation of the public tranquility, has been the first object of the care of his majesty, during the whole course of his reign. The commencement of this reign has been signalized by the return of peace. The king has made great sacrifices to procure this blessing to humanity; and he had reason to flatter himself, that by this moderation, in the midst of victory, he was establishing the public tranquility upon solid and durable foundations. But these hopes have been disappointed, and these foundations have been shaken, by the ambitious policy of the court of Versailles. This court, after having secretly fomented the rebellion enkindled in America has leagued herself openly with the rebel subjects of his majesty; and by this violation of the public faith, by this direct act of hostility, she began the war.The conduct of the republic of Holland, during the whole course of this war, has excited a general indignation. This nation presents itself under an aspect very different from that of a nation simply commercial. It is a respectable power, connected for a long time with Great Britain, by the strictest alliance. The principal object of this alliance was their common safety, and especially their mutual protection against the ambitious designs of a dangerous neighbor, which their united efforts have so often defeated, to their mutual prosperity and that of all Europe.The desertion of all the principles of this alliance, which the king on his part has constantly maintained; an obstinate refusal to fulfil the most sacred engagements; a daily infraction of the most sacred treaties; succours furnished to these very enemies, against whom the king had a right to demand succour: an asylum and protection granted in the ports of Holland to American pirates, in direct violation of stipulations, the most clear and the most precise; and, to fill up the measure, a denial of satisfaction and of justice for the affront committed to the dignity of the king by a clandestine league with his rebel subjects; all these accumulated grievances, have not left to the king, any other part to take, than that which he has taken, with the most sensible reluctance. In laying before the public, the reasons, which have rendered this rupture inviolable, his majesty attributed the conduct of the republic to its true cause, the fatal influence of a faction, which sacrificed the national interest to private views: but the king has marked at the same time, the most sincere desire to draw back the republic to a system of strict union, of efficacious alliance, and of mutual protection, which has so much contributed to the prosperity and the glory of the two states.When the empress of all the Russias, offered her good offices, to effectuate a reconciliation, by a separate peace, the king, signifying his just gratitude for this new proof of a friendship, which is so precious to him, avoided to involve the mediation of her imperial majesty in a fruitless negotiation; but at present, as there are certain indications of an alteration of disposition in the republic, some marks of a desire to return to those principles, which the wisest part of the Batavian nation has never forsaken: a negotiation for a seperate peace between the king and their high mightinesses, may be opened with some hopes of success; under the mediation of the empress of all the Russias, who was the first to offer her good offices, for this salutary work. If his majesty did not, at first take advantage of it, it was because he had every reason to believe, that the republic at that time, sought only to amuse by an insidious negotiation. But the king would think that he answered ill the sentiments which dictated those first offers, and that he was wanting to those regards so justly due to her imperial majesty and to the confidence which she inspires, if he associated in this mediation any other, even that of an ally most respectable and for whom the king has the sincerest friendship.To any man who has even a superficial knowledge of the history of England and Holland, France and Germany, for a century preceding the foregoing declaration of Lord Stormont, it is impossible to read it, without a crowd of very serious reflections. I shall make but a few.1. The imputations against the republic, are either contemptibly frivolous or absolutely unfounded.2. Instead of the pretext of “public tranquility” and sacrifices to humanity, the wisest part of the nation imputed the cry of œconomy and the peace of 1763, to a determination to get rid of a whigish administration under Mr. Pitt and introduce a Scottish tory administration under Lord Bute.3. The great plan of this new administration was to abandon a foreign war, that they might have more leisure and more resources for commencing and prosecuting a war, against the meritorious and unoffending colonies in North America.But I forbear.
				
					John Adams.
				
				
			